DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments regarding claims 1, 6-9, 14-16 filed 04/26/2021 have been fully considered but they are not persuasive. 
 Regarding the argument that reference Hetherington does not disclose the limitation “when the consonant frequency range falls within the high noise frequency range, the consonant frequency range is shifted to form a low frequency modified voice or an intermediate frequency modified voice; when the consonant frequency range falls within the low noise frequency range, the consonant frequency range is shifted to form a high frequency modified voice or the intermediate frequency modified voice; when the consonant frequency range falls within the intermediate noise frequency range, the consonant frequency range is shifted to form the high frequency modified voice or the low frequency modified voice”, the examiner argues that Hetherington discloses shifting consonant high frequency in a passband when high frequency noise is present. The examiner argues that the claim recites detecting whether a consonant frequency range falls within a high noise frequency range, a low noise frequency range, or an intermediate noise frequency range and Hetherington read on the claim with the disclosure of high frequency consonant falling within high frequency noise and consonant frequency shifting into passband range. With the alternative feature in the claim, Hetherington read on the claim as presently constructed.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kutoba (JPH 111 5495 A) in view of Giese et al (US 2012/0076331 A1) and further in view of Hetherington et al (US 2006/0247922 A1).
Regarding claim 1, Kubota et al disclose a method for detecting ambient noise to change the playing voice frequency, used for a sound playing device (Kubota et al; Para [0006]), the method comprising the following steps: obtaining an input voice (Kubota et al; Para [0023]; synthetic voice signal); detecting an ambient noise, and analyzing a noise frequency range of the ambient noise (Kubota et al; Para [0018]); if yes, adjusting the consonant frequency range of the input voice to avoid the noise frequency range to form a modified voice (Kubota et al; Para [0030]); and playing an output voice, wherein the output voice includes the modified voice (Kubota et al; Para [0011 ];[0037]; speaker), but do not expressly disclose determining whether a consonant frequency range of the input voice falls within the noise frequency range within a high noise frequency range, a low noise frequency range or an intermediate noise frequency range; wherein when the consonant frequency range falls within the high noise frequency range, the consonant frequency range is shifted to form a low 

Regarding claim 9, Kubota et al disclose a sound playing device (Kubota et al; Para [0006]), comprising: a voice acquisition module, which is used for obtaining an input voice (Kubota et al; Para [0023]; synthetic voice signal) a noise detector, which is electrically connected to the voice acquisition module for detecting an ambient noise (Kubota et al; Para [0018]); a noise analysis module, which is electrically connected to the noise detector for analyzing a noise frequency range of the ambient noise (Kubota et al; Para [0018]); a voice processing module, which is electrically connected to the noise analysis module for determining whether a frequency range of the input voice falls within the noise frequency range (Kubota et al; Para [0013]-[0014]); if yes, adjusting the consonant frequency range of the input voice to avoid the noise frequency range to form a modified voice (Kubota et al; Para [0030]); and a speaker module, which is electrically connected to the voice processing module for playing an output voice, wherein the .

Claims 6, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kutoba (JPH 111 5495 A) in view of Giese et al (US 2012/0076331 A1) and further in view of Hetherington et al (US 2006/0247922 A1) and further in view of Jimenez-Feltstrom (W02000075920 A1).
Regarding claim 6, Kubota et al in view of Giese and further in view of Hetherington et al disclose the method for detecting ambient noise to change the 

Regarding claim 14, Kubota et al in view of Giese and further in view of Hetherington et al disclose the sound playing device as claimed claim 9, but do not expressly disclose wherein the output voice further includes the input voice. However, Jimenez-Feltstrom et al disclose a method wherein the output voice further includes the input voice (Jimenez-Feltstrom; Fig 3). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the frequency range taught by Jimenez-Feltstrom as frequency range in the modified signal taught by Kutoba because both disclosures teach audio frequency transposition for speech intelligibility improvement. The motivation to do so would have been to improve the intelligibility of the outputted audio signal.

Claims 7, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kutoba (JPH 111 5495 A) in view of Giese et al (US 2012/0076331 A1) and further .
Regarding claim 7, Kubota et al in view of Giese and further in view of Hetherington et al disclose the method for detecting ambient noise to change the playing voice frequency as claimed claim 1, but do not expressly disclose wherein the modified voice is no more than 12000 Hz and no less than 3000 Hz. However, Hetherington et al disclose a method wherein the modified voice is no more than 12000 Hz and no less than 3000 Hz (Hetherington et al; Para [0032]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the frequency range taught by Hetherington as frequency range in the modified signal taught by Kutoba because both disclosures teach audio frequency transposition for speech intelligibility improvement. The motivation to do so would have been to improve the intelligibility of the outputted audio signal.

Regarding claim 15, Kubota et al in view of Giese and further in view of Hetherington et al disclose the sound playing device as claimed claim 9, but do not expressly disclose wherein the modified voice is adjusted to be no more than 12000 Hz and no less than 3000 Hz. However, Hetherington et al disclose a method wherein the modified voice is no more than 12000 Hz and no less than 3000 Hz (Hetherington et al; Para [0032]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the frequency range taught by Hetherington as frequency range in the modified signal taught by Kutoba because both disclosures teach audio frequency transposition for speech intelligibility .

Claims 8, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kutoba (JPH 111 5495 A) in view of Giese et al (US 2012/0076331 A1) and further in view of Hetherington et al (US 2006/0247922 A1) and further in view of Zeng et al (US 2009/0226015 A1).
Regarding claim 8, Kubota et al in view of Giese and further in view of Hetherington et al disclose the method for detecting ambient noise to change the playing voice frequency as claimed in claim 1, but do not expressly disclose wherein a vowel frequency of the input voice is not adjusted. However, Zeng et al disclose a method wherein a vowel frequency of the input voice is not adjusted (Zeng et al; Para [0007]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the frequency transposition taught by Zeng as frequency transposition in the modified signal taught by Kutoba because both disclosures teach audio frequency transposition for speech intelligibility improvement. The motivation to do so would have been to improve the intelligibility of the outputted audio signal.

Regarding claim 16, Kubota et al in view of Giese and further in view of Hetherington et al disclose the sound playing device as claimed in claim 9, but do not expressly disclose wherein the voice processing module does not adjust a vowel frequency of the input voice. However, Zeng et al disclose a method wherein a .

	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2014/0177853 A1
                           US 6285979 B1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUASSI A GANMAVO whose telephone number is (571)270-5761.  The examiner can normally be reached on M-F 9 AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on (571) 272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KUASSI A GANMAVO/Examiner, Art Unit 2651   

/MATTHEW A EASON/Primary Examiner, Art Unit 2651